20-6
     Lagos Rivera v. Garland
                                                                             BIA
                                                                       Conroy, IJ
                                                                     A206 013 573
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            JON O. NEWMAN,
10            GERARD E. LYNCH,
11                 Circuit Judges.
12   _____________________________________
13
14   NILSON LAGOS RIVERA,
15            Petitioner,
16
17                     v.                                     20-6
18                                                            NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      H.P. Sean Dweck, The Dweck Law
25                                        Firm, LLP, New York, NY.
26
27   FOR RESPONDENT:                      Jeffrey Bossert Clark, Acting
28                                        Assistant Attorney General;
 1                                  Shelley R. Goad, Assistant
 2                                  Director; Kristen A. Giuffreda,
 3                                  Trial Attorney, Office of
 4                                  Immigration Litigation, United
 5                                  States Department of Justice,
 6                                  Washington, DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DISMISSED.

11         Petitioner Nilson Lagos Rivera, a native and citizen of

12   Honduras, seeks review of a December 3, 2019, decision of the

13   BIA affirming a July 1, 2019, decision of an Immigration Judge

14   (“IJ”) denying Lagos Rivera’s application for withholding of

15   removal and protection under the Convention Against Torture

16   (“CAT”)   following   his      reentry      without      permission      and

17   reinstatement of his 2014 removal order.            In re Nilson Lagos

18   Rivera, No. A206 013 573 (B.I.A. Dec. 3, 2019), aff’g No.

19   A206 013 573 (Immig. Ct. N.Y. City July 1, 2019).                We assume

20   the   parties’   familiarity    with      the    underlying      facts   and

21   procedural history.

22         Although   neither    Lagos       Rivera    nor    the     Government

23   challenges   our   jurisdiction,         “federal       courts    have   an

24   independent obligation to ensure that they do not exceed the

                                         2
 1   scope of their jurisdiction, and therefore they must raise

 2   and decide jurisdictional questions that the parties either

 3   overlook      or    elect    not    to    press.”          Bhaktibhai-Patel      v.

 4   Garland, 32 F.4th 180, 187 (2d Cir. 2022) (quoting Henderson

 5   ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011)).

 6   Our jurisdiction is limited to review of petitions for review

 7   filed within 30 days of a “final order of removal.”                        8 U.S.C.

 8   § 1252(a)(1), (b)(1).

 9          We lack jurisdiction here.             Lagos Rivera’s January 2020

10   petition for review is not timely from his 2014 removal order

11   or    the   Department       of    Homeland     Security’s       December       2017

12   reinstatement of that order.                  See 8 U.S.C. § 1252(b)(1);

13   Bhaktibhai-Patel, 32 F.4th at 190–93; see also Luna v. Holder,

14   637    F.3d   85,    92     (2d    Cir.    2011)      (“Th[e]    30–day      filing

15   requirement is jurisdictional and is not subject to equitable

16   tolling.” (quotation marks omitted)).                       The BIA’s December

17   2019    decision      affirming      the      IJ’s    denial     of    relief    in

18   withholding-only proceedings               does      not   constitute a      final

19   order of removal because it does “not determine whether the

20   alien is deportable or order[] deportation,” or “affect the

21   validity      of     any     determination           regarding        an   alien’s


                                               3
 1   deportability or deportation.”        Bhaktibhai-Patel, 32 F.4th

 2   at 190 (quotation marks omitted).       Accordingly, there is no

 3   timely   petition   challenging   a   “final   order   of   removal.”

 4   8   U.S.C. § 1252(a)(1), (b)(1).

 5        For the foregoing reasons, the petition for review is

 6   DISMISSED.   All pending motions and applications are DENIED

 7   and stays VACATED.

 8                                 FOR THE COURT:
 9                                 Catherine O’Hagan Wolfe,
10                                 Clerk of Court
11




                                       4